    Case 2:20-cv-00160-WBV-MBN Document 1-2 Filed 01/15/20 Page 1 of 2




                       UNITED STATES DISTRICT COURT

                      EASTERN DISTRICT OF LOUISIANA

 CAMERON PEARL                                *    CIVIL ACTION
                                              *
                                              *
 VERSUS                                            NUMBER:
                                              *
                                              *
 REN KEQI, WILLIAM DOWIE,                          JUDGE:
                                              *
 SAFETY INSURANCE COMPANY,
                                              *
 ABC INSURANCE COMPANY, JOSE                       MAGISTRATE:
                                              *
 GUERRERO, ROADRUNNER
                                              *
 CHARTERS, INC., PENNSYLVANIA
                                              *
 MANUFACTURERS’ ASSOCIATION                   *
 INSURANCE COMPANY, AND                       *
 INDIAN HARBOR INSURANCE                      *
 COMPANY                                      *
*****************************

FILED:
                                                  DEPUTY CLERK

                                CONCURRENCE IN
                                   REMOVAL

      NOW COMES defendant, Indian Harbor Insurance Company, in proper person,

which shows that defendant was advised by counsel for co-defendants, Jose Guerrero,

Roadrunner Charters, Inc., Pennsylvania Manufacturers’ Association Insurance

Company, of the intended removal of this matter from the Civil District Court for the

Parish of Orleans, State of Louisiana to this Honorable Court, on January 8, 2020

predicated upon diversity of citizenship jurisdiction under 28 U.S.C. §1332. Indian

Harbor Insurance Company has been designated as a defendant in this proceeding and

hereby confirms its consent and concurrence to removal as reflected in the Petition for
    Case 2:20-cv-00160-WBV-MBN Document 1-2 Filed 01/15/20 Page 2 of 2



Removal filed by co-defendants, Jose Guerrero, Roadrunner Charters, Inc.,

Pennsylvania Manufacturers’ Association Insurance Company.


                                         Respectfully submitted,

                                         /s/ Andrea L. Albert
                                         ANDREA L. ALBERT (#27353)
                                         GALLOWAY, JOHNSON, TOMPKINS,
                                             BURR & SMITH
                                         #3 Sanctuary Boulevard, Third Floor
                                         Mandeville, Louisiana 70448
                                         Telephone: (985) 674-6680
                                         Facsimile: (985) 674-6681
                                         Attorneys for Indian Harbor Insurance
                                         Company




                            CERTIFICATE OF SERVICE

            I hereby certify that on the 9th day of January, 2020, I
            electronically filed the foregoing with the Clerk of Court by using
            the CM/ECF system which will send a notice of electronic filing
            to the following: All counsel of record. I further certify that I
            mailed the foregoing document and the notice of electronic filing
            by first-class mail to the following non-CM/ECF participants:
            Julian Brown.

                                /s/ Charles M. Ponder, III
                                  CHARLES M. PONDER, III
